DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claims 1 and 12 have been amended to recite features directed towards “a second elongate body comprising a second distal portion advanceable laterally from the first distal portion and carrying a second positional sensor.” The amendments are not directed towards features of elected species 4 (the species of figure 4C), in which the elongate “bodies telescope relative to one another along a common longitudinal axis,” as discussed in [0043] of the published specification. In contrast, the amendments are directed towards the species of 2 and/or 5 (figs. 4A and 4D, respectively; also refer to withdrawn claim 20, which recites “the secondary body is advanced laterally from the distal portion …”). Species 2 and/or 5 present features in which “the secondary catheter body 130A/130D may extend laterally from the main catheter body 110A/110D, which may facilitate advancing the distal end 134A/134D into a tributary vein when the distal portion 116A/116D is introduced into a coronary vein,” as discussed in [0042] of the published specification.
Claims 1 - 8, 11 - 16, and 32 - 35 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/22. 
It is noted that claims 10 and 20 were previously withdrawn. Therefore, claims 1 - 8, 10 - 17, 19 - 20, and 27 - 35 are pending, with claims 1 - 8, 10 - 16, 20 and 32 - 35 withdrawn.

Claim Objections
Claims 17, 27, and 28 are objected to because of the following informalities:  
Claim 17 is objected to because the word “patent’s” in line 3 should be amended to recite “patient’s.” 
Claim 27 is objected to because the word “body” on line 3 appears to be misplaced. 
Claim 28 is objected to because the word “extends” in line 3 should recite “extending.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, and 27 - 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 is indefinite because there is insufficient antecedent basis for “the second distal portion” in line 7. It is unclear what portion is being referred to, and consequently unclear where the second sensor must be located. For the purposes of examination, the claim will be interpreted as intending that the second sensor is on the second elongate member. 

Claim 19 is indefinite for the following reasons: 
There is unclear antecedent basis for “the distal portion” in line 1. It is unclear if this limitation refers to the first distal portion, the second distal portion, or some other distal portion.
It is unclear how the “secondary body” relates to the “second elongate member” recited in claim 17. It is unclear if these are two different structures or not. 
It is unclear how the “advancing” step recited in claim 19 relates to the “advancing” step recited in claim 17. 
For the purposes of examination, the claim will be interpreted as intending that the “secondary body” is the “second elongate member,” such that the claim further limits claim 17 by requiring positioning the first sensor within the coronary sinus.

Claim 28 is indefinite for the following reasons: 
It is unclear what structure is being referred to as the “second distal portion,” as noted above in the 112(b) rejection of claim 17. 
It is unclear what method step or material modification thereof is required by the limitation reciting “a line extending between the first and second sensors does not extend parallel to a longitudinal axis extends between the patient's head and feet.” It is unclear if the “line” is a line or a physical object or a hypothetical line. It is unclear if the claim intends to require a method step of producing a “line” as recited, and what such a step would entail. 
Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of examination, the claim will be interpreted as referring to an intended hypothetical line that could be thought of by a practitioner. 

Claim 30 is indefinite because there is insufficient antecedent basis for “the tributary vein located adjacent a target ablation site” in line 2. The tributary vein has not been set forth as being “located adjacent a target ablation site.” It is unclear if the claim intends to recite such. For the purposes of examination, the claim will be interpreted as intending to recite “wherein the  tributary vein is located adjacent a target ablation site.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19, and 27 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Everling (US 2018/0132938, of record) in view of Dobak (US 2008/0021336, of record).
Regarding claim 17, Everling shows a method for maintaining a stable spatial reference frame relative to cardiac anatomy within a patient's heart, comprising: 
introducing a first distal portion of a first elongate member into the patient's heart (“catheter 13 can be inserted into the coronary sinus 41,” [0029] and fig. 2) such that a first sensor carried on the first distal portion is positioned within a coronary sinus (position sensors 17, 39, and 40 along distal end of catheter 13, [0029] and fig. 2; “distal end of the coronary sinus catheter 13 can be placed in the coronary sinus 41 such that some … of the position sensors are disposed within the coronary sinus 41,” [0030]);
generating an electromagnetic field that encompasses the patient's heart (“catheter localization system… magnetic-field based localization system,” [0017] - [0018]; position sensors can be magnetic based, [0058]; “proximal position sensor, the medial position sensor, and the distal position sensor are magnetic based positioning sensors,” claim 19) to provide an external reference frame (i.e., the reference frame of the catheter localization system);
receiving signals from the first sensor and from a second sensor to identify locations of the first and second sensors (“receiving a subsequent position signal from the three position sensors,” [0060] and block 96 of fig. 7) relative to the external reference frame; 
identifying when the locations of the first and second sensors move relative to the external reference frame (“determining a positional change vector [0061] and block 97 of fig. 7) to identify movement of the patient's heart (“position of the heart can change between the initial position signal and the subsequent position signal,” [0060]); and 
compensating for movement of the patient's heart in images presented on a display (“moving images can provide an ability to visualize the beating heart,” [0024]; “dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]).

Everling fails to show that the second sensor is carried on a second elongate member that is advanced from the first elongate member such that the second sensor is positioned within a tributary vein.
Dobak discloses accelerometer-based characterization of cardiac synchrony and dyssynchrony. Dobak teaches a second sensor (“sensors 792, 794 … on a highly flexible tip 796,” [0214] and figs. 41 - 44) that is carried on a second elongate member (sensing guidewire 800, [0214]) that is advanced from a first elongate member (venous sheath 838, [0213]) such that the second sensor is positioned within a tributary vein (tributaries, [0043]; [0124]; [0184]; [0202]; [0241]; [0263]; [0264]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Everling to have the second sensor be carried on a second elongate member that is advanced from the first elongate member such that the second sensor is positioned within a tributary vein, 
as taught by Dobak, in order to monitor motion in the tributary vein, for example, to facilitate updating the region of the cardiac model corresponding to the tributary vein.

Regarding claim 19, the combined invention of Everling and Dobak discloses the claimed invention substantially as noted above. Everling further shows positioning the first sensor within the coronary sinus ([0029] and fig. 2), which is interpreted as meeting the claim, as noted in the 112(b) rejections above. 

Regarding claim 27, the combined invention of Everling and Dobak discloses the claimed invention substantially as noted above. Everling further shows presenting an anatomical map (“moving images can provide an ability to visualize the beating heart,” [0024]) of a portion of the patient's heart on the display, wherein compensating for movement comprises reorienting the anatomical map on the display based at least in part on the identified movement of the patient's body (“dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]).

Regarding claims 28 - 29, the combined invention of Everling and Dobak discloses the claimed invention substantially as noted above. Further, in the combined invention of Everling and Dobak, it is possible for a practitioner to think of a hypothetical line that extends between the first and second sensors and does not extend parallel to a longitudinal axis extending between the patient's head and feet, wherein the line defines an angle of at least forty five degrees with the longitudinal axis. The combined invention of Everling and Dobak therefore meets the claim, as best understood in light of the clarity deficiencies noted in the 112(b) rejections above.

Regarding claim 30, the combined invention of Everling and Dobak discloses the claimed invention substantially as noted above. Everling further suggests that the tributary vein is located adjacent a target ablation site (“ablative procedure to diagnose and/or correct the condition is performed,” [0003]; “system may be used … for …cardiac ablation procedures,” [0016]), which is interpreted as meeting the claim, as noted in the 112(b) rejections above. 

Regarding claim 31, the combined invention of Everling and Dobak discloses the claimed invention substantially as noted above. Everling further suggests delivering energy to the patient's heart to perform an ablation procedure (“ablative procedure to diagnose and/or correct the condition is performed,” [0003]; “system may be used … for …cardiac ablation procedures,” [0016]).

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive or are moot. 
Applicant's arguments on page 12 that Everling fails to suggest “a second elongate body comprising a second distal portion advanceable laterally from the first distal portion and carrying a second positional sensor” are moot, as the examined claims do not require such features. While claims 1 and 12 were amended to recite such features, claims 1, 12, and all claims depending therefore are withdrawn as being directed to a non-elected species. See the “Election/Restrictions” section above. 
Applicant argues on page 13, with respect to claim 17, that Everling fails to teach “advancing a second elongate member from a first elongate member within the coronary sinus such that a second sensor carried on the second distal portion is positioned within a tributary vein.” 
In response to applicant's arguments against Everling individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Everling is not relied upon to provide this feature. The rejection relies on Dobak to meet this limitation. 
Applicant argues on page 13, with respect to claim 17, that Dobak “fails to provide any additional teaching or suggestion that may be properly combined with the Everling reference to render the present claims obvious.” 
Examiner respectfully disagrees. As stated in the art rejection of claim 17, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Everling to have the second sensor be carried on a second elongate member that is advanced from the first elongate member such that the second sensor is positioned within a tributary vein, 
as taught by Dobak, in order to monitor motion in the tributary vein, for example, to facilitate updating the region of the cardiac model corresponding to the tributary vein.
To the extent that applicant intends to argue that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is to monitor motion in the tributary vein, for example, to facilitate updating the region of the cardiac model corresponding to the tributary vein, which is knowledge generally available to one of ordinary skill in the art.  
In response to applicant's arguments on page 14 against Dobak individually (i.e., “Dobak reference fails to disclose, teach, or suggest anything about systems for generating an internal reference frame … to identify when sensors move relative to the external reference frame), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Dobak is not relied upon to provide systems for generating an internal reference frame to identify when sensors move relative to the external reference frame. The rejection relies on Everling to meet these limitations. 
In response to applicant's arguments on page 14 that Dobak “fails to disclose, teach, or suggest anything about …directing sensors into tributary veins,” examiner respectfully disagrees. Dobak suggests directing sensors into tributary veins at least in [0043], [0124], [0184], [0202], [0241], [0263], and [0264].
In response to applicant's arguments on page 14 that “Dobak pacing electrode 818 is merely introduced into a target pacing region to conduct pacing,” it is noted that the rejection relies on the three position sensors of Everling to meet the claim limitations directed towards the sensors’ use. The rejection does not rely on Dobak to provide a second sensor. The rejection relies on Dobak to teach that it is known to position a second sensor on a second elongate member that is advanced from the first elongate member such that the second sensor is positioned within a tributary vein. In the combined invention of Everling and Dobak as proposed in the rejection, Everling’s three position sensors are modified such that Everling’s second sensor is carried on a second elongate member that is advanced from the first elongate member such that Everling’s second sensor is positioned within a tributary vein.
In response to applicant's argument on page 14 that Dobak is nonanalogous art (i.e., “ … entirely different purpose, i.e., to deliver pacing, it would not be obvious to modify the Everling reference based on the Dobak reference), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dobak is analogous art at least because Dobak is in applicant’s field of endeavor of catheters comprising arrangements of sensors specially adapted to be brought in contact with an internal body part (CPC group A61B5/6852). Dobak demonstrates that it is understood in the art to position sensors within a tributary vein by advancing a second elongate member carrying a second sensor from a first elongate member. 
Applicant's arguments on page 14 that Dobak “does not teach or suggest a second elongate body comprising a second distal portion advanceable laterally from the first distal portion and carrying a second positional sensor, as recited in claim 1,” as claim 1 is withdrawn. 
Applicant's argues on page 14 that Dobak does not teach “advancing a second elongate member from a first elongate member, positioned within the coronary sinus, such that a second positional sensor carried on the second distal portion is positioned within a tributary vein,” as recited in claim 17. 
It is noted that claim 17 does not recite that the first elongate member is positioned within the coronary sinus. In any case, Everling shows positioning the first elongate member and first sensor within the coronary sinus ([0029] and fig. 2). As stated in the art rejection of claim 17, Dobak teaches a second sensor (“sensors 792, 794 … on a highly flexible tip 796,” [0214] and figs. 41 - 44) that is carried on a second elongate member (sensing guidewire 800, [0214]) that is advanced from a first elongate member (venous sheath 838, [0213]) such that the second sensor is positioned within a tributary vein (tributaries, [0043]; [0124]; “pace the region in the tributary vein,” [0184]; [0202]; [0241]; [0263]; [0264]). In the combined invention of Everling and Dobak as proposed in the rejection, Everling’s three position sensors are modified such that Everling’s second sensor is carried on a second elongate member that is advanced from the first elongate member such that Everling’s second sensor is positioned within a tributary vein.
The rejections are therefore maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793